          Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 1 of 7                           FILED
                                                                                          2020 Jul-22 PM 02:19
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
    JEFF LAWRENCE,                             )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )    Case No.: 1:18-cv-00484-SGC
                                               )
    ADVANCE AUTO PARTS, INC.,                  )
                                               )
         Defendant.                            )

                            MEMORANDUM OPINION1

         This is an employment discrimination case brought by Jeff Lawrence (the

“plaintiff”) against Advance Auto Parts, Inc. (the “defendant”). Pending before the

undersigned is an unopposed motion for summary judgment filed by the defendant.

(Doc. 22). For the reasons discussed below, the motion is due to be granted, and this

action is due to be dismissed with prejudice.

I. Summary Judgment Facts 2

         The plaintiff, who is Black, was employed by the defendant as a Retail Parts

Pro. (Doc. 23 at p. 4, ¶¶ 1-2). In or around May 2017, the defendant investigated

an ethics complaint made against the plaintiff. (Id. at p. 5, ¶¶ 7-8). At the conclusion

of the investigation, Rhett Beyer, a Regional Human Resources Manager for the



1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 12).
2
  The following facts are undisputed, unless otherwise noted.
         Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 2 of 7




defendant, made the decision to terminate the plaintiff’s employment. (Id. at p. 6, ¶

15).

       After exhausting his administrative remedies, the plaintiff commenced this

action, alleging he was terminated for opening a commercial account with the

defendant for his automobile repair business and using that account to purchase

automobile parts from the defendant at a discount, while Joey Collins, a similarly

situated employee outside the plaintiff’s protected class, was not terminated for the

same conduct. (Doc. 1 at ¶¶ 9-11, 16-17, 24).3 Relying on these allegations, the

plaintiff claimed the defendant discriminated against him on the basis of his race in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(“Title VII”), and 42 U.S.C. § 1981. (Id. at ¶¶ 26-27).

       Beyer testified he did not make the decision to terminate the plaintiff’s

employment simply because the plaintiff maintained a commercial account with the

defendant but, rather, because the plaintiff violated the defendant’s company policy

prohibiting an employee from processing or ringing up his own transactions. (Doc.

23 at pp. 6-7, ¶¶ 16, 20). According to Beyer, the investigation prompted by the

ethics complaint made against the plaintiff revealed the plaintiff had personally




3
 Although the plaintiff also identified Walt Byers in his complaint as a similarly situated employee
outside his protected class who was treated more favorably (Doc. 1 at ¶¶ 16-17, 24), he implicitly
concedes in his response to the defendant’s motion for summary judgment that Byers is not a
proper comparator (Doc. 25 at pp. 1-2).
                                                 2
          Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 3 of 7




processed or rung up approximately $55,000 worth of sales made to his automobile

repair business. (Id. at pp. 5-6, ¶¶ 11-16). Moreover, Beyer testified that at the time

he made the decision to terminate the plaintiff’s employment, he was not aware

Collins even had a commercial account with the defendant. (Id. at p. 8, ¶ 26).

Collins himself testified he never personally processed or rung up any sales made to

his business for which he maintained a commercial account with the defendant. (Id.

at p. 8, ¶ 25).

         In his response to the defendant’s motion for summary judgment, the plaintiff

does not necessarily concede he engaged in conduct materially different from the

conduct in which Collins engaged. (Doc. 25 at p. 2). However, he does concede he

has no evidence Beyer, the sole decisionmaker with respect to his termination, knew

of any misconduct by Collins and that such lack of knowledge is fatal to his case.

(Id.).

II. Standard of Review

         Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment bears the initial burden of informing the district court of the basis


                                            3
        Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 4 of 7




for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant must

go beyond the pleadings and come forward with evidence showing there is a genuine

dispute as to a material fact for trial. Id. at 324.

       The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. If the

evidence is merely colorable or not significantly probative, summary judgment is

appropriate. Id. at 249-50 (internal citations omitted). All reasonable doubts about

the facts should be resolved in favor of the non-movant, and all justifiable inferences

should be drawn in the non-movant’s favor. Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993).

       “[T]he district court cannot base the entry of summary judgment on the mere

fact that the motion was unopposed, but, rather, must consider the merits of the

motion.” United States v. One Piece of Real Prop. Located at 5800 SW 74th Ave.,

Miami, Florida, 363 F.3d at 1099, 1101 (11th Cir. 2004). A district court does this

by ensuring the motion is supported by evidentiary materials and that the standard

for granting summary judgment is otherwise satisfied. Id. at 1101-02.




                                            4
        Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 5 of 7




III. Discussion

      Title VII and § 1981 prohibit race-based employment discrimination. 42

U.S.C. §§ 1981, 2000e-2(a)(1); Ferrill v. Parker Grp., Inc., 168 F.3d 468, 472 (11th

Cir. 1999) (“Section 1981 prohibits intentional race discrimination in the making

and enforcement of public and private contracts, including employment contracts.”).

Moreover, the elements of race-based employment discrimination claims brought

under Title VII and § 1981 are the same. Standard v. A.B.E.L. Servs., Inc., 161 F.3d

1318, 1330 (11th Cir. 1998). Accordingly, the Eleventh Circuit “has routinely and

systematically grouped Title VII and § 1981 claims for analytic purposes.” Jimenez

v. Wellstar Health Sys., 596 F.3d 1304, 1312 (11th Cir. 2010); see also Standard,

161 F.3d at 1330-33 (analyzing race discrimination claims brought under Title VII

and § 1981 together); Melton v. Nat’l Dairy LLC, 705 F. Supp. 2d 1303, 1315 (M.D.

Ala. 2010) (using Title VII cases and § 1981 cases interchangeably).

      The plaintiff’s complaint is properly construed as asserting a claim of race-

based disparate treatment involving a tangible employment action. Moreover, the

parties’ briefing of the pending motion makes clear they agree the claim should be

evaluated using the burden-shifting framework established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, a

plaintiff establishes a prima facie case by showing (1) he belongs to a protected

class, (2) he was subjected to an adverse employment action, (3) his employer treated


                                         5
         Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 6 of 7




a similarly situated employee outside his protected class (a “comparator”) more

favorably, and (4) he was qualified to do the job. Burke-Fowler v. Orange Cty.,

Florida, 447 F.3d 1319, 1323 (11th Cir. 2006).4

       A comparator must be similarly situated to a plaintiff in “all material

respects.” Lewis v. Union City, Georgia, 918 F.3d 1213, 1218, 1224-29 (11th Cir.

2019). As the word “material” indicates, “a valid comparison [] turn[s] not on formal

labels, but rather on substantive likenesses.” Id. at 1228. Therefore, ordinarily, a

proper comparator “ha[s] engaged in the same basic conduct (or misconduct) as the

plaintiff”; “ha[s] been subject to the same employment policy, guideline, or rule as

the plaintiff”; “ha[s] been under the jurisdiction of the same supervisor as the

plaintiff”; and “share[s] the plaintiff’s employment or disciplinary history.” Id. at

1227-28. Moreover, a plaintiff must show the supervisor or other person who made

the challenged employment decision had actual knowledge of a comparator’s similar

conduct (or misconduct) but did not similarly discipline the comparator. Jones v.

Gerwens, 874 F.2d 1534, 1541 (11th Cir. 1989); Summers v. City of Dothan,

Alabama, 444 F. App’x 346, 348 (11th Cir. 2011). Absent such knowledge, the

proffered comparator is not a proper comparator, and the plaintiff cannot establish a




4
 The burden then shifts to the defendant to show a legitimate, non-discriminatory reason for its
employment action. Burke-Fowler, 447 F.3d at 1323. If the defendant makes this showing, the
burden shifts back to the plaintiff to prove the reason is pretext for unlawful discrimination. Id.
                                                6
         Case 1:18-cv-00484-SGC Document 28 Filed 07/22/20 Page 7 of 7




prima facie case of discrimination under the McDonnell Douglas framework. Jones,

874 F.2d at 1542; Summers, 444 F. App’x at 350.

       Because the plaintiff in this case concedes he has no evidence the person who

made the decision to terminate his employment (Beyer) knew of any misconduct by

the only proffered comparator (Collins), he cannot support a critical element of his

prima facie case under the McDonnell Douglas framework. 5

IV. Conclusion

       For the foregoing reasons, the defendant’s motion for summary judgment

(Doc. 22) is due to be granted, and this action is due to be dismissed with prejudice.

A separate final judgment will be entered.

       DONE this 22nd day of July, 2020.



                                                      ______________________________
                                                      STACI G. CORNELIUS
                                                      U.S. MAGISTRATE JUDGE




5
  Given the plaintiff’s concession, the undersigned declines to address the defendant’s alternative
arguments (1) there were material differences between the plaintiff’s conduct and Collins’ conduct,
(2) the plaintiff was not qualified for his position, and (3) there is no evidence of pretext.

                                                7
